Citation Nr: 1526006	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  09-04 1118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II.

2.  Entitlement to service connection for obesity.

3.  Entitlement to service connection for a low back disorder.  

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for bilateral lower extremity radiculopathy.

6.  Entitlement to service connection for bilateral lower extremity neuropathy.  

7.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.  

8.  Entitlement to service connection for sleep apnea.

9.  Entitlement to service connection for hypertension, claimed as high blood pressure.

10.  Entitlement to service connection for a hiatal hernia with gastritis.  

11.  Entitlement to service connection for an eye disability, claimed as blurred vision.

12.  Entitlement to service connection for right ear hearing loss.  

13.  Entitlement to a compensable initial rating for left ear hearing loss.

14.  Entitlement to a compensable initial rating for chronic sinusitis.

15.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to March 1977 and from August 2005 to November 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the San Juan, the Commonwealth of Puerto Rico Department of Veterans' Affairs (VA) Regional Office (RO) in May 2008 (which granted service connection for sinusitis rated noncompensable and denied service connection for anxiety, hiatal hernia with gastritis, high blood pressure, obesity, diabetes mellitus, refractive error, sleep apnea and back and knee disorders), May 2009 (which denied service connection for PTSD), March 2010 (which denied service connection for bilateral lower extremity radiculopathy and neuropathy), October 2012 (which granted service connection for left ear hearing loss rated noncompensable and denied service connection for right ear hearing loss) and July 2014 (which denied TDIU).  In accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009), the PTSD and anxiety disorder claims are characterized as one of service connection for a psychiatric disability, however diagnosed.  The Veteran's substantive appeals note his requests to be scheduled for hearings in connection with his claims; however, communications from the Veteran after the requested hearings were scheduled include his request to cancel such hearings.  

The issues of service connection for a low back disorder, left knee disorder, bilateral lower extremity radiculopathy and neuropathy, a psychiatric disorder, sleep apnea, hiatal hernia with gastritis, hypertension, an eye disorder and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Diabetes mellitus was not manifested in service or in the first postservice year, and is not shown to be related to the Veteran's service.

2.  The Veteran's obesity was not caused by disease or injury and is not a disability for VA compensation purposes.

3.  It is not shown that the Veteran has, or during the pendency of this claim has had, a right ear hearing loss disability by VA standards.

4.  The Veteran's left ear hearing loss disability is not shown to have been manifested by worse than Level II hearing acuity in that ear at any time since the grant of service-connection.

5.  Computerized tomography (CT scan) of the Veteran's paranasal sinuses has shown sinusitis; however, at no time during the appeal period is his sinusitis shown to be productive of one or two incapacitating episodes or three to six non-incapacitating episodes of sinusitis per year, or by manifestations approximating such a level of severity.


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

2.  Service connection for obesity is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).

3.  Service connection for right ear hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309, 3.385 (2014).

4.  A compensable rating for left ear hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code (Code) 6100, 4.86 (2014).

5.  A compensable rating for chronic sinusitis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.97, Code 6513 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Adequate notice was provided in October 2007 (diabetes mellitus, obesity and sinusitis) and September 2012 (hearing loss).

The duty to assist has also been met.  VA has obtained VA and private medical records; assisted the Veteran in obtaining evidence; and obtained VA medical examinations and opinions.  The examinations are adequate as they provide all information necessary to adjudicate the disabilities at issue.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all evidence of record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being adjudicated here.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases (including diabetes mellitus and sensorineural hearing loss (SNHL)), may be service connected on a presumptive basis if manifested to a compensable degree within a specified period postservice (one year for diabetes and SNHL).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

To substantiate a claim of service connection, there must be medical evidence of a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Diabetes Mellitus

The Veteran's STRs are silent for complaints, treatment, or diagnoses related to diabetes mellitus.  

Post-service treatment records show findings of glucose intolerance and suspected insulin resistance in 2007.  On March 2008 VA examination, the diagnosis was "impaired glucose tolerance.  There is no evidence of diabetes."  The earliest diagnosis of diabetes mellitus is not until April 2013, when VA treatment records include an assessment of "diabetes mellitus type 2 new diagnosis."  Subsequent VA treatment records show that the Veteran has diabetes and is in receipt of treatment for such disease.  

It is not in dispute that the Veteran currently has diabetes.  However, diabetes was not manifested in service or the Veteran's first postservice year.  Therefore, service connection for diabetes on the basis that it became manifest in service and persisted, or on a presumptive basis (for diabetes as a chronic disease under 38 U.S.C.A. § 1112; 38 C.F.R. § 3.309(a)) is not warranted.  

What remains for consideration is whether or not the Veteran's diabetes may otherwise be related to his military service.  The record shows that diabetes mellitus was first manifested many years after service.  The Veteran has not provided any competent evidence suggesting it was (or may be) related to his service.  

Laypersons are competent to provide opinions considered competent evidence regarding the etiology of a disability in some instances.  However, the matter of a nexus between diabetes mellitus and service is a medical question beyond the scope of lay observation/common knowledge; it requires medical knowledge/training.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran does not cite to supporting medical opinions or medical literature.  

In light of the foregoing, the preponderance of the evidence is against the claim of service connection for diabetes mellitus and the appeal in this matter must be denied.

Obesity

The Veteran has claimed service connection for weight gain.  His STRs during his reserve service in April 1982 (i.e., during the interim between the Veteran's two periods of active duty) show that he was in a weight reduction program and post-service treatment records show findings of obesity.  However, obesity, in and of itself, is not a disability for VA compensation benefits purposes.  

The term "disability" means an impairment of earning capacity resulting from a disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  "Injury" is defined as "damage inflicted on the body by an external force."  See Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003) (citing Dorland's Illustrated Medical Dictionary 901 (29th ed. 2000)).  "Disease" means "any deviation from or interruption of the normal structure or function of a part, organ, or system of the body."  Terry, 340 F.3d at 1384 (citing Dorland's at 511).

Without underlying pathology, VA has not recognized obesity as a disease entity for purposes of compensation.  See 38 C.F.R. § Part 4; see also Wanner v. Principi, 370 F.3d 1124, 1131 (Fed. Cir. 2004) (holding that VA's discretion over the rating schedule is insulated from judicial review and that "review of the content of the rating schedule is indistinguishable from review of what should be considered a disability").  In that regard, the Board notes that obesity caused by a surplus of calories from overeating is not caused by an external force (such as for an "injury"); rather, obesity in that case is a result of behavior.  Moreover, obesity that is not due to underlying pathology cannot be considered a deviation from the normal function of the body (such as for a "disease"); rather, the storage of calories for future use represents the body working most efficiently at what it is designed to do.

In this case, the medical evidence of record reflects multiple notations of obesity.  There is no probative evidence, however, suggesting that the Veteran's obesity is due to disease or injury.  Rather, an undated Health Risk Appraisal Profile when the Veteran was 40 years of age shows that he had a moderately low to average wellness score for diet and exercise.  Further, the March 2008 VA examination report notes that the Veteran had "increased appetite with binge episodes at lunch and supper time with weight gain of more than 10 pounds since his return from Iraq in November 2006."  

The Board notes that basic entitlement to service connection, and payment of VA compensation, is limited to cases where there is a current disability which is the result of a disease or injury, including an injurious event, incurred in active service.  See 38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.159; see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Applying the law to the facts of this claim, the Board concludes that the medical evidence does not show that the Veteran's obesity was incurred other than as a result of excess caloric intake.  In the absence of evidence that the Veteran's obesity was incurred during service as a result of a disease process or injury, or is secondary to a service-connected disability, the Board finds that there is no disability for which service connection may be granted.  

Right Ear Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's STRs contain audiogram reports dated in 2005 (during his second period of active duty service) which suggest diminished hearing in the right ear.  Specifically, an August 2005 audiogram shows that puretone thresholds for the Veteran's right ear were 20 decibels at 500 Hertz; 15 decibels at 1000 Hertz, 15 decibels at 2000 Hertz, 15 decibels at 3000 Hertz, and 25 decibels at 4000 Hertz.  Similarly, a September 2005 audiogram shows that puretone thresholds for the Veteran's right ear were 35 decibels at 500 Hertz; 15 decibels at 1000 Hertz, 15 decibels at 2000 Hertz, 10 decibels at 3000 Hertz, and 35 decibels at 4000 Hertz.  Although these audiograms do not show a hearing loss disability (as defined in 38 C.F.R. § 3.385); they suggest diminished hearing in the right ear.  Further, as the Veteran served in the Southwest Asia Theater of operations (Iraq) and as demonstrated by the grant of service connection for left ear hearing loss, it is not in dispute that the Veteran had exposure to acoustic trauma in service.

On April 2008 VA audiology assessment, puretone thresholds for the Veteran's right ear were 12 decibels at 500 Hertz; 10 decibels at 1000 Hertz, 10 decibels at 2000 Hertz, 14 decibels at 3000 Hertz, and 32 decibels at 4000 Hertz.  Speech audiometry revealed speech recognition ability of 92 percent.

An October 2012 VA audiology examination, puretone thresholds for the Veteran's right ear were 15 decibels at 500 Hertz; 15 decibels at 1000 Hertz, 15 decibels at 2000 Hertz, 25 decibels at 3000 Hertz, and 35 decibels at 4000 Hertz.  Speech audiometry revealed speech recognition ability of 96 percent.

On August 2014 VA audiology examination, puretone thresholds for the Veteran's right ear were 15 decibels at 500 Hertz; 15 decibels at 1000 Hertz, 10 decibels at 2000 Hertz, 25 decibels at 3000 Hertz, and 35 decibels at 4000 Hertz.  Speech audiometry revealed speech recognition ability of 100 percent.  

A September 2014 report of VA audiology assessment shows identical puretone thresholds and speech recognition scores as those which were reported at the time of the August 2014 VA audiology examination.  VA treatment records show that the Veteran has been provided hearing aids.

Although the evidence shows that the Veteran had diminished right ear hearing during service and has continued to experience diminished hearing ability in his right ear, the evidence does not show that he had right ear hearing loss (as defined by regulation) during service or at any time during the pendency of the instant claim.  In the absence of evidence of a current right ear hearing loss disability, the Veteran has not presented a valid claim for service connection for such disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225  (1992).  Accordingly, the appeal in this matter must be denied.

Increased Ratings

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

As this is an appeal from the initial rating assigned with the grant of service connection for left ear hearing loss and sinusitis, "separate ratings can be assigned for separate periods of time based on facts found."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Left Ear Hearing Loss

Hearing loss is evaluated under Code 6100, which provides that numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85, based on puretone thresholds and speech discrimination; there is no room for subjective interpretation.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under Table VI, a Roman numeral designation (I through XI) for hearing impairment is found based on a combination of the percent of speech discrimination scores and the puretone threshold average.  38 C.F.R. § 4.85(b).  Table VIA, which assigns a Roman numeral designation solely on the puretone threshold average, will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  38 C.F.R. § 4.85(c).

Table VIA may also be used when there is an exceptional pattern of hearing impairment.  Such a pattern occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  The Table which yields the better result for the Veteran is to be selected.

The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85(d).  The Roman numeral designations determined using Table VI or Table VIA are combined using Table VII to find the percentage evaluation to be assigned for the hearing impairment.

On April 2008 VA audiology assessment, the Veteran reported a two year history of decreased speech recognition ability.  Audiometric testing revealed the following puretone thresholds for his left ear: 20 decibels at 1000 Hertz, 20 decibels at 2000 Hertz, 35 decibels at 3000 Hertz, and 52 decibels at 4000 Hertz, for an average puretone threshold of 31.75 (rounded up to 32) decibels.  [These results did not present an exceptional pattern of hearing impairment to warrant consideration under 38 C.F.R. § 4.86.]  On the Maryland CNC test, his speech discrimination score for the left ear was 88 percent.  Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in the left ear.  

An October 2011 letter from N. A. Ortiz Valentin, M.D., notes that the Veteran watches television and listens to the radio at louder than normal volumes, he has been told that he speaks louder than normal and people have to repeat things to him more than once.  

On October 2012 VA audiology examination, audiometric testing revealed that the Veteran's left ear puretone thresholds were: 20 decibels at 1000 Hertz, 25 decibels at 2000 Hertz, 45 decibels at 3000 Hertz, and 50 decibels at 4000 Hertz, for an average puretone threshold of 35 decibels.  [These findings do not reflect an exceptional pattern of hearing impairment so as to warrant consideration under 38 C.F.R. § 4.86.]  On Maryland CNC testing the speech discrimination score for the left ear was 88 percent.  Applying these findings to 38 C.F.R. § 4.85, Table VI yields a finding of Level II left ear hearing acuity.  The Veteran reported difficulty understanding conversations, which affect his work.  

On August 2014 VA audiology examination, audiometric testing revealed that the Veteran's left ear puretone thresholds were: 25 decibels at 1000 Hertz, 25 decibels at 2000 Hertz, 40 decibels at 3000 Hertz, and 55 decibels at 4000 Hertz, for an average puretone threshold of 36.25 (rounded down to 36) decibels.  [These findings do not reflect an exceptional pattern of hearing impairment so as to warrant consideration under 38 C.F.R. § 4.86.]  On Maryland CNC testing the speech discrimination score for the left ear was 92 percent.  Applying these findings to 38 C.F.R. § 4.85, Table VI yields a finding of Level I left ear hearing acuity.  It is noted that, although the Veteran reported problems understanding conversations, he reported no occupational functioning effects.  

On September 2014 VA audiology assessment, the Veteran's left ear puretone thresholds were identical to the left ear puretone thresholds reported on August 2014 VA audiology examination (and there was no exceptional pattern of hearing impairment); however, on Maryland CNC testing the speech discrimination score for the left ear was 94 percent.  Notwithstanding the higher speech discrimination score, applying these findings to 38 C.F.R. § 4.85, Table VI also yields a finding of Level I left ear hearing acuity.  

An October 2014 VA treatment report notes that the Veteran "is a first time hearing aid user."  

At no time under consideration is the Veteran's left ear hearing acuity shown to have been worse than Level II (as evidenced by the various audiometric studies reported above).  Where hearing acuity is at Level II in the service connected ear and the other ear is not service-connected (and therefore designated Level I), a 0 percent rating is assigned under 38 C.F.R. § 4.85, Table VII.  Accordingly, the Board finds that a compensable rating for left ear hearing loss is not warranted at any time during the evaluation period.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

The Board acknowledges the Veteran's complaints regarding the functional impact of his left ear hearing loss on his daily life.  However, as a layperson, he is not competent to establish his level of hearing impairment by his own opinion.  As noted above, the rating of hearing loss disability involves the mechanical application of the rating schedule to findings of controlled audiometry, which here results in a 0 percent rating.  See Lendenmann, 3 Vet. App. at 349.  The Board finds no reason to question that the functional impairment (difficulty understanding conversations) is as the Veteran describes.  However, such impairment is contemplated by the rating now assigned.

Chronic Sinusitis

The Veteran's service-connected sinus disorder, is currently assigned a noncompensable rating pursuant to 38 C.F.R. § 4.97, Code 6599-6513.  [Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned, the additional code is shown after the hyphen.]  A 0 percent rating is warranted for sinusitis detected by X-ray only.  A 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment; or, three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or, more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The maximum 50 percent rating is warranted for sinusitis following radical surgery with chronic osteomyelitis; or, near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Code 6513.  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  See id. at Note.

VA treatment records show that the Veteran underwent computed tomography (CT) scan of the paranasal sinuses in September 2007 which showed "very mild mucosal thickening to the maxillary, sphenoid and frontal sinuses," "some opacification of the ethmoids" and "nasal septum deviation."  There were "no masses or air-fluid levels."  The impression was inflammatory process of paranasal sinuses, probably chronic and nasal septum deviation.  

A March 2008 VA examination report notes that the Veteran had not experienced an episode of sinusitis during the past 12 month period and examination findings were "normal."  [The examiner reviewed the September 2007 CT scan report.]  

A December 2008, April 2009, August 2009 and December 2009 VA treatment reports note that the Veteran's chronic sinusitis is "stable."  

An August 2014 VA sinusitis examination report notes that the Veteran has chronic maxillary and frontal "sinusitis detected only by imaging studies" productive of headaches and tenderness and pain of affected sinus (no purulent discharge or crusting is noted.)  It is further noted that the Veteran has had no incapacitating episodes of sinusitis requiring prolonged (4-6 weeks) of antibiotic treatment in the past 12 months or non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge or crusting in the past 12 months.  He also has had no sinus surgeries.  CT scan showed "mild to moderate paranasal sinuses inflammatory changes" and "small left ethmoidal osteoma."  

The VA examination reports and treatment records, overall, provide evidence against the Veteran's claim for a compensable rating for chronic sinusitis.  While they show sinusitis detected by CT scan (which of itself warrants only a 0 percent rating), they do not show that at any time under consideration (since the grant of service connection) symptoms of the Veteran's sinusitis have resulted in one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or; 3 to 6 non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting, so as to meet the criteria for a 10 percent rating.  While they do reflect that on the most recent August 2014 VA sinus examination the Veteran's sinusitis was productive of sinus pain and tenderness and headaches, they do not show that the sinusitis has been productive of purulent discharge or crusting at any time during the appeal period.  The Board notes the lay statements submitted by the Veteran in support of this claim.  However, these statements do not claim that his sinusitis is productive of incapacitating or non-incapacitating episodes of sinusitis.  

In summary, it is not shown that the Veteran's sinusitis has at any time under consideration been manifested by symptoms and impairment of a nature, frequency and severity consistent with the criteria for a 10 percent rating (or approximating such a level of severity).  Consequently, a compensable rating is not warranted.  

Extraschedular Consideration

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected left ear hearing loss and sinusitis.  The Veteran's left ear hearing loss is productive of difficulty hearing conversational speech and his sinusitis has been productive of sinus tenderness and pain and headaches (without purulent discharge or crusting); the rating criteria specifically contemplate these impairments.  As discussed above, there are higher ratings available under the applicable diagnostic codes, but the Veteran's left ear hearing loss and sinusitis are not productive of the manifestations that would warrant the increased ratings.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  

As noted above, the matter of entitlement to a TDIU rating is addressed in the remand below.  

ORDER

Service connection for diabetes mellitus is denied.

Service connection for obesity is denied.

Service connection for right ear hearing loss is denied.

A compensable rating for left ear hearing loss is denied.

A compensable rating for chronic sinusitis is denied.


REMAND

Additional development is necessary prior to further disposition of the claims for service connection for a low back disorder, left knee disorder, bilateral lower extremity radiculopathy and neuropathy, a psychiatric disorder, sleep apnea, hiatal hernia with gastritis, hypertension, refractive error and TDIU.  

Review of the record shows the Veteran has been in receipt of private medical treatment, including from N. A. Ortiz Valentin, M.D.; H. J. Marrero (psychotherapy); H. J. Rodriguez, M.D. and San Cristobal Hospital (hiatal hernia and gastritis); R. E. Negron Rivera, M.D. and C. P. Cruz Garcia, M.D. (cardiovascular/high blood pressure).  Review of the record also shows that the Veteran has undergone medical evaluations in connection with his employment with the Puerto Rico Police.  Finally, the most recent VA treatment records available for review are dated in October 2014.  His private treatment records may contain pertinent (even critical) evidence in the matters at hand and must be secured.  Further, updated pertinent VA treatment records are constructively of record, and must be secured.

Hiatal Hernia with Gastritis, Hypertension, Left Knee and Low Back

Although the March 2008 VA examination provided opinions regarding the nature and etiology of the Veteran's hiatal hernia with gastritis, high blood pressure (hypertension), left knee and low back disabilities; upon receipt of his private medical records, another examination to obtain updated opinions as to these claims is necessary.  The examination should include an opinion as to whether the Veteran's hypertension which existed prior to service was aggravated during service.  

Bilateral Lower Extremity Radiculopathy and Neuropathy and Blurred Vision

Regarding the claims of service connection for bilateral lower extremity radiculopathy and neuropathy, review of the record shows that the Veteran reported feeling numbness or tingling in his hands or feet on March 2007 Post Deployment Health Reassessment (PDHRA).  Similarly, a June 2003 Report of Medical History shows that he reported a history of wearing contact lenses or glasses, a December 2006 Statement of Medical Examination and Duty Status notes the Veteran's complaint of "visual problems," and he reported a "redness of eyes with tearing" on the March 2007 PDHRA.  Postservice treatment records include an October 2011 statement from the Veteran's private physician which notes that "[h]e presents numbness and pinprick sensation of his lower extremities."  Regarding his vision, on March 2008 VA eye examination, the Veteran reported a 6 month history of occasional blurred vision and tearing and the diagnoses were refractive error (myopia, astigmatism, presbyopia) and mild dry eyes.  As such, the low threshold for determining when VA is obligated to arrange for examinations has been met and a VA nexus opinion is necessary to determine the nature and likely etiology of any bilateral lower extremity and/or eye disorder.  See 38 C.F.R. § 3.159(c)(4).

As to the vision claim, it is noted that congenital or developmental defects are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  Nevertheless, service connection may be granted due to aggravation of a congenital or developmental defect by a superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711  (1990); Carpenter v. Brown, 8 Vet. App. 240 (1995); Monroe v. Brown, 4 Vet. App. 513 (1993).  Further, service connection for a disease (as opposed to a defect) of congenital or familial (hereditary) origin may be granted if the disease did not manifest until after entry into service or was aggravated during service beyond its natural progression.  VAOGC 8-88 (Sept. 29, 1988) (reissued as VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 11-1999 (Sept. 2, 1999).  The presumption of soundness applies to a congenital disease but not to a congenital defect.  Quirin v. Shinseki, 22 Vet. App. 390 (2009).

Psychiatric Disability and Sleep Apnea

Regarding the matter of service connection for a psychiatric disorder, including PTSD and anxiety disorder, the November 2010 VA examination (and June 2011 addendum) includes the opinion that the Veteran does not meet the DSM-IV criteria for a diagnosis of PTSD (a June 2011 addendum to this examination does not provide additional evidence/opinion regarding PTSD).  However, this opinion was obtained prior to the October 2011 statement from the Veteran's treating physician, which includes the statement that "there is medical evidence diagnosing the condition as PTSD in conformance with the DSM-IV."  These conflicting medical opinions must be reconciled.  Regarding anxiety, the October 2011 addendum opinion notes that the single anxiety symptom of "memories of traumatic events in the Iraq war" is related to service and "all other symptoms" are related to his low back and left leg pain and "other job related and family stressors."  As these opinions do not include consideration of the Veteran's private mental health treatment records, they are inadequate for rating purposes.  Further, the Veteran has been diagnosed with sleep apnea and review of the record suggests that his sleep impairment may be related to his psychiatric disorder.  Accordingly, updated opinions must be obtained after receipt of the outstanding treatment records identified above.  

Notably, in a May 2009 Formal Finding, the RO determined that there was a lack of information to corroborate the Veteran's stressor(s) associated with a claim for service connection for PTSD.  However, under a change to 38 C.F.R. § 3.304(f), effective in July 2010, the Veteran's lay testimony alone can establish the occurrence of the claimed in-service stressor, if such stressor was "related to the [V]eteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist ... confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the [V]eteran's symptoms are related to the claimed stressor."  38 C.F.R. § 3.304(f)(3).  

TDIU

Finally, a November 2014 rating decision, in pertinent part, denied the Veteran a total disability based on individual unemployability (TDIU).  In December 2014, he filed a Notice of Disagreement with that determination.  The AOJ has not yet issued a statement of the case (SOC) in response.  Under these circumstances, the Board is required to remand the matter for issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  This matter is not before the Board at this time, and will only be before the Board if the Veteran timely files a substantive appeal after the SOC is issued.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify the dates, names and addresses of all medical care providers who treated him for his claimed disabilities since his March 1977 separation from his first period of service, and to provide the releases necessary for VA to secure records of all such private evaluations or treatment.  The Board is particularly interested in treatment records from N. A. Ortiz Valentin, M.D.; H. J. Marrero (psychotherapy); H. J. Rodriguez and San Cristobal Hospital (hiatal hernia and gastritis); R. E. Negron Rivera, M.D. and C. P. Cruz Garcia, M.D. (cardiovascular/high blood pressure) and records of evaluation or treatment in connection with his employment with the Puerto Rico Police.  All updated VA treatment records should also be obtained.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of any current back, left knee and/or bilateral lower extremity disorder.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  

For any currently diagnosed disorder of the back, left knee and/or either lower extremity (to specifically include radiculopathy and/or neuropathy of either lower extremity), the examiner should state a separate opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the disability originated in service or is otherwise etiologically related to the Veteran's active service. 

The examiner should comment on the Veteran's complaints of back and knee pain during service, tingling on the March 2007 PDHRA, the opinions expressed by the March 2008 VA examiner and by his private physician in the October 2011 statement.  

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If the examiner is unable to provide any required opinion, he or she should explain why the opinion cannot be provided.

3.  After completion of the foregoing, schedule the Veteran for a VA psychiatric examination in order to determine the nature and etiology of the Veteran's psychiatric and sleep disorders.  The claims folder and copies of all pertinent records should be made available to the examiner for review.

The examiner is advised that the Veteran has asserted, in essence, that he was in fear of hostile enemy activity while in Iraq, and this shall be accepted as fact. 

Based on examination of the Veteran and complete review of the record/claims file, the examiner should provide an opinion that responds to the following:

a)  Please identify all psychiatric disorder(s) found on examination of the Veteran, in accordance with DSM-IV.

b)  If the Veteran meets the criteria for a diagnosis of PTSD, the examiner should state whether the diagnosis is based on the Veteran's reported stressor of fear of hostile military or terrorist activity during his service in Iraq.  Please identify the symptoms that support such diagnosis, or those lacking, but necessary for such diagnosis.

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

c)  As to each psychiatric disorder other than PTSD, please indicate whether it is at least as likely as not that such is related to his active service. 

d)  If it is determined that the Veteran has a disorder of the back, left knee and/or either lower extremity that was incurred in or caused by service (pursuant to paragraph 2, above), the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a psychiatric disability (other than PTSD) was caused or aggravated by the Veteran's back, left knee and/or either lower extremity disability(ies). 

e)  If it is determined that the Veteran has PTSD due to service and/or any other psychiatric disorder which was caused or aggravated by his back, left knee and/or either lower extremity disability(ies); the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has sleep impairment, to include sleep apnea, caused or aggravated by his psychiatric disability.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of psychiatric disability (i.e., a baseline) before the onset of the aggravation.

The examiner must explain the rationale for all opinions in detail and should specifically comment on the October 2011 statement from the Veteran's private physician.  If the examiner is unable to provide any required opinion, he or she should explain why the opinion cannot be provided.

4.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his hiatal hernia with gastritis and hypertension.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  

a)  As to hiatal hernia with gastritis, the examiner should state whether it is at least as likely as not (a 50 percent or better probability) that the disability originated in service or is otherwise etiologically related to the Veteran's active service.  

b)  Regarding hypertension, the examiner should provide an opinion as to whether the Veteran's hypertension clearly and unmistakably pre-existed service and, if so, whether the evidence is clear and unmistakable (i.e., it is undebatable) that the preexisting hypertension was not aggravated by service or that any increase in disability was due to the natural progression of the disease.  Please identify any such evidence with specificity.
The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.

5.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his vision disorder.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  Based on the examination and review of the record, the examiner should address the following: 

a)  Please identify all eye/vision disorder(s) found on examination.

b)  As to each diagnosed eye/vision disorder, is it a congenital defect or a congenital disease? 

The term 'defect' is broadly defined as a structural or inherent abnormality or condition that is more or less stationary in nature.

The term 'disease' is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.

c)  If it is determined this condition is a congenital defect, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has an additional disability due to an in-service disease or injury superimposed upon such defect.  In answering this question, the examiner should address the Veteran's contentions that he was exposed to dust during service. 

d)  If instead it is determined that this condition is a congenital disease, does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran had an eye disease that existed prior to his entry onto active duty?

e)  If the answer to (d) is yes, does the evidence of record clearly and unmistakably show that the preexisting eye disease was not aggravated by service or that any increase in disability was due to the natural progression of the disease?  Please identify any such evidence with specificity.

f)  If the answer to either (c) or (d) is no, is it at least as likely as not that the Veteran's eye disease had its onset in service?  The examiner should address the Veteran's December 2006 allegation of "visual problems," and complaint of "redness of eyes with tearing" on the March 2007 PDHRA.

g)  If the Veteran's eye/vision disorder is neither a congenital defect nor congenital disease, the examiner should opine as to whether it at least as likely as not (a 50 percent probability or greater) that the condition is etiologically related to service.  The examiner should address the Veteran's lay assertions that he was exposed dust and experienced tearing and vision problems in service. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should state and explain why an opinion cannot be provided without resort to speculation.

6.  The AOJ should issue an appropriate SOC that addresses the Veteran's claim of entitlement to TDIU.  He should be advised that this matter will be before the Board only if he or his representative timely perfects an appeal by submitting a substantive appeal.  If he perfects an appeal, it should be returned to the Board for appellate consideration.

7.  After completing the above, and any other development deemed necessary, readjudicate the remaining claims based on the entirety of the evidence.  If any benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


